 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
     DEBRA BOCZAN,                               Case No.: CV 21-2173-DMG (PVCx)
11
                                                 ORDER OF DISMISSAL [26]
12               Plaintiff,
13
                 vs.
14
15   RISE CREDIT OF CALIFORNIA, LLC,
     and TRANSUNION, LLC,
16
17               Defendants.
18
19
           Plaintiff Debra Boczan and Defendant TransUnion, LLC, having filed a Joint
20
     Stipulation of Dismissal and good cause appearing,
21
           IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant are
22
     DISMISSED with prejudice, with each party to bear their own costs and attorneys’ fees.
23
24
     DATED: July 14, 2021                       ________________________________
25                                              DOLLY M. GEE
26                                              UNITED STATES DISTRICT JUDGE
27
28


                                               -1-
